In a proceeding, inter alia, for support, the husband appeals from so much of an order of the Supreme Court, Nassau County (Samenga, J.), dated January 23, 1984, as granted that branch of the wife’s motion as sought leave to enter judgment against him in the amount of $1,600, representing arrears in child support payments.
Order affirmed, insofar as appealed from, with costs.
The 1980 amendments to Domestic Relations Law § 244 (see, L 1980, ch 645, § 5) have divested the courts of discretion in determining whether to enter a judgment for arrears in child support payments. The court must direct entry of the judgment unless the defaulting party shows “good cause” for failing to move for relief from or modification of the judgment or order directing such payment. Here, the wife was entitled to an order directing entry of a money judgment for child support arrears, inasmuch as the husband concedes that he did not make the payments, and he has not demonstrated good cause for his failure to apply for relief from the support order prior to the accrual of arrears (see, Keff v Keff, 95 AD2d 888; Coveleski v Coveleski, 93 AD2d 924; Matter of Brizzi v Brizzi, 92 AD2d 919). Accordingly, the order is affirmed, insofar as appealed from. Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.